IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                             ro



STATE OF WASHINGTON,
                                                        No. 74136-5-1
                     Respondent,
                                                        DIVISION ONE
              v.

                                                        UNPUBLISHED OPINION
AKEEM NURUDDIN HENDERSON,

                     Appellant.                         FILED: February 16, 2016


      Appelwick, J. — Henderson was convicted of two counts of felony

harassment, two counts of obstructing law enforcement, three counts of unlawful

possession of a controlled substance, unlawful possession of a firearm in the first

degree, escape in the third degree, and driving with a suspended license. The

court imposed a firearm enhancement on the three unlawful possession counts.

Henderson contends that the trial court violated his right to counsel twice.      He

argues that there was insufficient evidence to convict him of felony harassment

and to impose the firearm enhancements.          He asserts that the prosecutor

committed misconduct on three occasions. He challenges the constitutionality of

the unlawful possession statute, RCW 69.50.4013. He contests the LFOs the court

imposed. In a statement of additional grounds, Henderson challenges the search

warrant, claims the trial court erred by not giving him an evidentiary hearing, and

asserts that the police and prosecutor committed misconduct. We affirm.
No. 74136-5-1/2



                                      FACTS

       On March 8, 2014, Officers Tyler Meeds, Shane Wimbles, and Joshua

Boyd, and Community Corrections Specialist Thomas Grabski went to 811 South
Cushman Street, Apartment B in Tacoma. They were acting on information that

Akeem Henderson lived at that location and had a warrant for his arrest. Several

officers knocked on the front door of the apartment. Henderson opened the door,

and the officers placed him under arrest. Officer Meeds escorted Henderson to

his police vehicle.

       As Officer Meeds and Henderson approached the patrol car, Henderson

ran away from the police officers. The officers ordered him to stop. Henderson
fell, and the officers were able to take him back into custody.
       The officers placed Henderson in Officer Boyd's patrol carto betransported
to Pierce County Jail. On the way to thejail, Henderson made several statements
boasting about his status as a drug dealer. Henderson also told Officer Boyd that
he came to the door holding a fully loaded "Sig .40" (Sig Sauer .40 caliber
handgun). He told Officer Boyd two or three times that he should have blasted the
officers when they came tothe door. Henderson stated several times that the next
time those officers came to his door, he would blast them.

       Several days later, on March 12, 2014, Officers Meeds, Wimbles, and Boyd,
and Specialist Grabski returned to the apartment to execute a search warrant.
 Because of Henderson's previous threats, the officers waited for Henderson to

 leave the apartment before serving the search warrant.
No. 74136-5-1/3




       In the master bedroom, the officers found numerous receipts with

Henderson's name on them and letters addressed to him. Henderson's employee

identification (ID) card was on the dresser.          Under the mattress, the officers

discovered a Sig Sauer .40 caliber handgun. And, the officers found a baggie

containing pills in a jacket hanging in the closet.

       Henderson returned to the apartment while the officers were still present.

The officers arrested him.

       Henderson was charged with three counts offelony harassment, escape in
the third degree, two counts of obstructing a law enforcement officer, assault in the
third degree, unlawful possession of a firearm in the first degree, three counts of
unlawful possession of a controlled substance, and driving while in suspended or
revoked status in the third degree.

       Henderson represented himself at trial. He was convicted on all counts
except one count of felony harassment and one count of assault in the third degree.
And, the jury found that Henderson was armed with a firearm during the
commission of the drug possession offenses. The trial court imposed a firearm
enhancement on the drug possession counts. Henderson appeals.1
                                      DISCUSSION


     I. Right to Counsel

        Henderson argues that the trial court violated his right to counsel twice. He
first contends that the trial court failed to inquire into the breakdown of


        1 Henderson filed a motion in this court on December 21, 2015. It fails to
 identify a basis on which relief could be properly granted and is therefore denied.
No. 74136-5-1/4




communication with his attorney. And, he argues that the trial court again failed to

inquire when it appointed the same attorney to be standby counsel when

Henderson proceeded pro se.

      A criminal defendant has the right to represent himself at trial. U.S. Const.

amend. VI; Wash. Const, art. I, § 22. But, courts must indulge in every reasonable

presumption against the defendant's waiver of the right to counsel. State v.

Madsen, 168 Wash. 2d 496, 504, 229 P.3d 714 (2010). If a defendant requests to

proceed pro se, the trial court mustfirst determine if the request is both unequivocal

and timely, |g\ If it is both, then the court must determine that the request is

voluntary, knowing, and intelligent. Id.

       We review trial court decisions relating to attorney-client differences for

abuse of discretion. State v. Cross, 156 Wash. 2d 580, 607, 132 P.3d 80 (2006).

       A.     Inquiry into Breakdown in Communication

       Henderson argues that the trial court erred by failing to inquire into whether

there was a breakdown in communication between Henderson and his attorney.

       Henderson first expressed dissatisfaction with his legal representation in a

letter to the court that was filed on September 18, 2014. In this letter, Henderson

asserted that his attorney had walked out on their meeting on August 2 and had
not talked to him since then, and he refused to file any of the motions Henderson

wanted to file. Henderson asked the court to appoint effective counsel. The record

does not show that the trial court replied to this letter.2


      2 At oral argument, Henderson asserted that, in fact, the trial court did
respond to this letter before the October 6 hearing. According to Henderson the
No. 74136-5-1/5




       On October 6, 2014, Henderson appeared before the trial court and moved

to proceed pro se. He explained, "I want to proceed pro se and handle my case I

think for the best interest for myself and the motions that I'd like to put in to handling

my case." The court asked Henderson a lengthy series of questions about his

knowledge of the law, the time frame, and the expectations for a pro se defendant.

The court specifically asked Henderson why he did not want an attorney.

Henderson replied that he had a lot of motions he wanted to file, but his attorney

would not file them. Henderson believed that he was the only one who cared about

his case. The trial court then advised Henderson that he would be better defended

by a trained lawyer. Henderson responded by again emphasizing the motions he
wished to file. And, his appointed counsel indicated that Henderson had been

wanting to represent himself for some time. Henderson confirmed for the court
that his decision was 100 percent voluntary. As a result, the court found that

Henderson knowingly and voluntarily waived his right to counsel. The trial court

ordered that Henderson would represent himself pro se and the Department of

Assigned Counsel (DAC) would provide standby counsel.
        In arguing on appeal that his right to counsel was violated, Henderson relies

largely on United States v. Adelzo-Gonzalez, 268 F.3d 772 (9th Cir. 2001). He
asserts that under Adelzo-Gonzalez, the trial court was required to inquire into

Henderson's breakdown in communication with his attorney, even though he did

not bring a motion for substitute counsel or raise these issues during the October


court sent him a letter telling him that it would not consider his argument. But, the
 record before us does not contain such a letter.
No. 74136-5-1/6




6 hearing. But, the facts of Adelzo-Gonzalez are distinguishable. There, the

defendant wrote three letters to the court, which the district court decided to treat

as motions for substitution of counsel.3 ja\ at 777. Accordingly, the court provided

Adelzo-Gonzalez with three opportunities to argue these motions at hearings. ]d.

at 774-75. At these hearings, the defendant attempted to articulate the problems

he had with his appointed counsel, butthe court asked only open-ended questions.

|d at 774-75, 777. The Ninth Circuit ruled that in Adelzo-Gonzalez's case, open-

ended questions were insufficient to ascertain the extent of the breakdown in
communication.     Id at 777. And, given the defendant's statements and his

appointed counsel's responses during the inquiries, there were compelling
reasons to more fully examine Adelzo-Gonzalez's claims. \± at 778.
       But, unlike in Adelzo-Gonzalez, Henderson did not move to substitute his
appointed counsel. The court did not treat Henderson's letter as a motion for
substitute counsel. And, Henderson did not again raise his issues with appointed

counsel before the court. Instead, Henderson pursued a different remedy: he

asked to represent himself.4 Henderson told the court that he disagreed with his


       3 We note that Adelzo-Gonzalez does not state that the trial court was
required to treat these letters as motions. In fact, Adelzo-Gonzalez's letters to the
court were not part of the record in that appeal. Adelzo-Gonzalez, 268 F.3d at
777. Consequently, the Ninth Circuit examined the issues Adelzo-Gonzalez raised
orally before the court at a hearing, rather than what he asserted in the letters to
the court. Id, Here, the trial court did not treat any letters as constituting written
 motions.
       4 Henderson asserts that his right to counsel was violated, because he
elected to proceed pro se after the trial court failed to inquire into the breakdown
 in communication. But, the trial court never denied a motion to substitute counsel.
 Henderson never made such a motion. Instead, Henderson made only a motion
 to represent himself.

                                              6
No. 74136-5-1/7




appointed counsel's trial strategies—he wanted to file motions that his attorney

would not file. The trial court engaged in an adequate colloquy with Henderson to

determine that his waiver of his right to counsel was knowing, voluntary, and

intelligent.   Henderson confirmed multiple times that he understood what his

decision entailed and wanted to represent himself.

        The court had no duty to inquire whether there had been a breakdown in

communication with counsel, when he did not file a motion to substitute counsel or

raise the issue at a hearing. Moreover, Henderson unequivocally expressed his

request to represent himself at trial. Such a request is valid, even ifcombined with

an alternative request for new counsel. See Madsen, 168 Wash. 2d at 507. We hold

that the trial court did not abuse its discretion when it did not inquire into

Henderson's relationship with appointed counsel before granting his request to

proceed pro se.

        B.      Standby Counsel

        Henderson also argues that the trial court violated his right to counsel by

appointing the same attorney as standby counsel when Henderson proceeded pro

se, and by failing to inquire into their breakdown in communication.

        This argument is unsupported by the record. After the trial court ruled that

Henderson could represent himself at trial, it noted that it would ask the DAC to

assign standby counsel for Henderson. The prosecutor asked if the court intended

Henderson's appointed counsel to stay on as standby counsel, to which the court

replied, "I don't have any intent. I just -- it's up to DAC." The record does not

contradict this assertion. Thus, the trial court could not have violated Henderson's
No. 74136-5-1/8




right to counsel by appointing standby counsel, because the court was not

responsible for this decision.

       Still, Henderson asserts that the court should have inquired into his

breakdown in communication with his standby counsel when he wrote a letter to

the court about the situation. But, he did not file a motion. And, different rules

apply to standby counsel than to appointed counsel. A pro se defendant does not
have an absolute right to standby counsel. State v. DeWeese, 117 Wash. 2d 369,
379, 816 P.2d 1 (1991). Nor does the Sixth Amendment provide the right for a pro
se defendant to serve as co-counsel with his attorney, ]d

       Here, Henderson did not file a motion to replace his standby counsel. And,
even if he had filed a motion, the trial court had discretion to grant or deny this

motion. See id (noting that once a defendant elects to represent himself, the trial
court has no obligation to reappoint counsel). The court is not required to inquire
into a breakdown of communication before a formal motion is made. And, the
authority Henderson relies on does not require an inquiry before denying such a
motion when properly made.5 Therefore, we hold that the trial court did not err in
failing to do so here.




        5Henderson contends that State v. McDonald, 143 Wash. 2d 506, 22 P.3d 791
(2001) requires the trial court to inquire into a breakdown of communication
 between a pro se defendant and standby counsel. But, McDonald does not
 support this contention. McDonald recognized that the trial court has a duty to
 inquire into a possible conflict of interest between defendant and standby counsel.
 Id at 513. This rule does not apply to a breakdown in communication, and we
 decline to extend it.


                                             8
No. 74136-5-1/9




   II. Felony Harassment of Officer Boyd

      Henderson asserts that the State presented insufficient evidence to convict

him of felony harassment of Officer Boyd. He contends that the State proved only

that Henderson threatened future, unnamed officers who might come to his door.

      In reviewing a challenge to the sufficiency of the evidence, this court asks

whether any rational trieroffact could have found the elements ofthe crime beyond

a reasonable doubt. State v. Brown, 162 Wash. 2d 422, 428, 173 P.3d 245 (2007).

We view the evidence in the light most favorable to the State, drawing all

inferences most strongly against the defendant. State v. Salinas, 119 Wash. 2d 192,

201, 829 P.2d 1068 (1992).

       RCW 9A.46.020 makes it a felony for a person to knowingly threaten to

cause bodily injury to a criminal justice participant performing his official duties.
According to the jury instructions, for the State to convict Henderson of felony
harassment of Officer Boyd, it had to prove the following elements beyond a

reasonable doubt:



               (1) That on or about [the] 8th day of March, 2014, while in a
       patrol car, the defendant knowingly threatened to cause bodily injury
       to Joshua Boyd immediately or in the future;

             (2) That the words or conductofthe defendant placed Joshua
       Boyd in reasonable fear that the threat would be carried out;
               (3) That the person threatened was a criminal justice
       participant while performing his official duties, and the fear from the
       threat was a fear that a reasonable criminal justice participant would
       have under all the circumstances;

              (4) That the defendant acted without lawful authority; and
No. 74136-5-1/10


            (5) That the threat was made or received in the State
      of Washington.

Henderson contends that the State failed to prove that he threatened Officer Boyd.

Henderson does not challenge the other elements of this offense.

      At trial, Officer Boyd testified6that on March 8,2014, Henderson was placed

in Officer Boyd's unmarked car to be transported to jail. On their way, Henderson

began explaining loudly that he was an important and prolific drug dealer—he sold

$1,000 worth of heroin a day. Henderson continued, telling Officer Boyd that he

was going to bail out as soon as he got to jail. And, Henderson said that he had

answered the door to the apartment holding a fully loaded "Sig .40"7 and he should

have blasted the officers with it. Officer Boyd testified that Henderson said "he

was going to do that the nexttime that the police officers came to his door." Officer

Boyd clarified, he was going to "[bjlast us."      Henderson was very agitated,
repeating his statements multiple times, and referring to Officer Boyd as a bitch.

       On a sufficiency ofthe evidence challenge, we view the evidence in the light

most favorable to the State. Salinas, 119 Wash. 2d at 201. Officer Boyd testified that

Henderson said he would "[bjlast us" the next time "the police officers came to his

door." (Emphasis added.) A rational trier of fact could understand this as a threat

to a specific group of police officers—the ones who just arrested him—not to police

officers in general. Officer Boyd was a member of that group.             Therefore,

Henderson's threat to blast a group of officers that included Officer Boyd was

sufficient to prove that Henderson threatened Officer Boyd.

       6While testifying, Officer Boyd refreshed his memory from his police report.
That report is not part of the record on appeal.
       7 Officer Boyd understood this to mean a Sig Sauer .40 caliber handgun.

                                             10
No. 74136-5-1/11



      We affirm.

  III. Firearm Sentencing Enhancement

      Henderson also contends there was insufficient evidence to prove that he

was armed with a firearm when he committed the drug possession offenses. He

asserts that the State failed to show the requisite nexus connecting Henderson,

the gun, and the drugs.

      A person is armed for the purposes of a sentencing enhancement if the
weapon is easily accessible and readily available for offensive or defensive use
during the time of the crime. Brown, 162 Wn.2d at431; State v. O'Neal, 159 Wash. 2d
500, 504-05, 150 P.3d 1121 (2007). There must also be a nexus between the
defendant, the crime, and the weapon. Brown, 162 Wash. 2d at 431. The presence
of a deadly weapon at the scene, its proximity to the defendant, or constructive
possession alone is insufficient to show the defendant was armed, jd
       Henderson asserts that the State's evidence of constructive possession

was insufficient to prove the requisite nexus. He cites State v. Gurske, 155 Wash. 2d
134, 118 P.3d 333 (2005) for this assertion. There, an officer pulled Gurske over
at a traffic stop and determined that he was driving with a suspended license, id
at 136. The officer arrested Gurske. id During an inventory search of Gurske's

car, an officer discovered a backpack in the backseat, which contained a pistol and
three grams of methamphetamine.         id    The trial court imposed a firearm
sentencing enhancement on the unlawful possession charge. Id at 136-37. But,
the Washington Supreme Court reversed, because there was insufficient evidence
to showthat Gurske was armed, id at 143-44. The facts did notshowthat Gurske


                                             11
No. 74136-5-1/12




could reach the pistol from where he was sitting, that he had made any movement

to do so, or that he had previously used or had access to the weapon, id at 143.

      But, Henderson overlooks a more recent case, State v. Eckenrode, 159
Wash. 2d 488, 150 P.3d 1116 (2007). The police arrived at Eckenrode's house after

he called 911 and said that he was armed and ready to shoot an intruder in his

house, id. at 491. While Eckenrode was in his front yard, the police searched his

home and found several weapons, drugs, and evidence of drug manufacturing, id

at 491-92. Eckenrode was convicted of possessing and manufacturing controlled

substances, id at 492. In upholding the sentencing enhancement, the Eckenrode

court distinguished Gurske. id at 494-95, 496. The court noted that in Gurske,

the State proved only the fact of possession—it did not attempt to show that the
weapon was accessible at a relevant time or connected to the crime, id. at 494-
95. By contrast, the court reasoned Eckenrode's earlier statement to the 911
operator was sufficient to show that he was armed, even though Eckenrode was
far away from the weapons when he was arrested, id at 494. And, the court
concluded that a jury could infer from the circumstantial evidence that there was a

connection between Eckenrode, the weapons, and the possession and

manufacturing of controlled substances, jd at 495. The weapons were loaded,
Eckenrode had a police scanner to evade arrest, and evidence of the illicit

business pervaded the house, id at 494.

       This case is more analogous to Eckenrode than to Gurske. The State

identified March 8-12, 2014 as the relevant time period during which Henderson

committed the drug possession offenses. During that time period, Henderson, like


                                            12
No. 74136-5-1/13




Eckenrode, said that he was armed and ready to shoot. He told Officer Boyd on

March 8 that he came to the door with his fully loaded "Sig .40," and he was

prepared to use it. When the officers executed the search warrant on March 12,
they discovered Henderson's Sig Sauer .40 caliber handgun in the master

bedroom.

      The circumstantial evidence here could lead a jury to infer that the gun was

present in the bedroom to protect Henderson's illicit business. On March 8,
Henderson boasted to the officers that he was a big drug dealer who sold $1,000

of heroin each day, and he had just thrown away three grams of heroin while
running from them. He also told Officer Boyd about possessing his "Sig .40" when
the officers came to the door that day. When the officers returned to execute the
search warrant on March 12, they watched Henderson leave the apartment. When
the officers entered the apartment, they found Henderson's employee ID badge,
mail, and receipts scattered throughout the master bedroom. They found the Sig
Sauer .40 caliber handgun under the mattress. And, the officers found pills in a
men's jacket hanging in the closet. When the officers arrested Henderson that
evening, Henderson said, "'You guys didn't get my black or any of my stacks. I
should have took my gun with the black.' "8
       Viewing this evidence in the light most favorable to the State, the weapon
was easily accessible and readily available for offensive or defensive use during
the time of the crime. Henderson stated he was willing to use the firearm to protect


       8 Officer Wimbles testified as to this statement. He understood "black" and
 "stacks" to be street terms for heroin and money.


                                              13
No. 74136-5-1/14




his business as a drug dealer. We hold that the sentencing enhancement was

supported by sufficient evidence.

  IV.   Prosecutorial Misconduct

        Henderson argues that prosecutorial misconduct deprived him of a fair trial.

He challenges three parts of the prosecutor's closing argument.

        Prosecutorial misconduct can deprive a defendant of the constitutional right

to a fair trial. In re Pers. Restraint of Glasmann, 175 Wash. 2d 696, 703-04, 286 P.3d
673 (2012). To succeed on a prosecutorial misconduct claim, a defendant must

show that the prosecutor's conduct was both improper and prejudicial, considering

the context of the record and all circumstances at trial, id. at 704. Prejudice is

established if there is a substantial likelihood that misconduct affected the verdict.

State v. Boehning, 127 Wash. App. 511, 518, 111 P.3d 899 (2005). We review the

prosecutor's statements during closing in light of the total argument, the issues in
the case, the evidence addressed in the argument, and the jury instructions. Jd at

519. The defendant waives this argument by failing to object to the remark at trial,

unless the remark is so flagrant and ill-intentioned that it could not have been

mitigated by a curative instruction. State v. Brown, 132 Wash. 2d 529, 561, 940 P.2d
546(1997).

        A.     Constructive Possession Analysis

        Henderson contends that the prosecutor committed misconduct by

misstating the law on constructive possession.

        During closing argument, the prosecutor distinguished between actual and
constructive possession. He explained that constructive possession is when the

                                              14
No. 74136-5-1/15




object is in the person's dominion and control.        He applied this definition to

Henderson's possession of the gun and drugs by explaining,

      The defendant had actual possession of the gun that he went to the
      door [with] when the police arrived there. He had constructive
      possession of it when he didn't have the gun and had control over
      those premises. . . . 77?e defendant had been in that apartment on
      March 12th, in that structure where the gun was, where the drugs
      were. He was in constructive possession on that day as well.

The prosecutor continued, "He was in constructive possession of [the drugs]. They

were in his room.   The defendant resided there.       He had mail there.   He had

documents there. He had his ID badge there. His gun was there, all in that room

that he had dominion and control over."            The prosecutor also pointed to

Henderson's statement that he deals heroin as evidence that Henderson

possessed the drugs in the apartment.

       In arguing that the prosecutor misstated the law, Henderson focuses solely
on the italicized statement above. Henderson asserts that this statement informed

the jury that dominion and control over the premises, rather than the objects, was

sufficient to establish constructive possession.

       If Henderson's interpretation ofthe prosecutor's statements was correct, the

prosecutor would have misstated the law. Constructive possession is established
by dominion and control over the object. See State v. Davis, 182 Wash. 2d 222, 227,
340 P.3d 820 (2014). Dominion and control over the premises in which the object

is found is one factor in establishing constructive possession. State v. Tadeo-

Mares. 86 Wash. App. 813, 816, 939 P.2d 220 (1997). But, constructive possession

is determined by the totality of the circumstances. ]d at 817.



                                             15
No. 74136-5-1/16




      Here, the prosecutor argued that the totality of the circumstances showed

that Henderson had constructive possession over the gun and drugs.             The

prosecutor pointed to the evidence that the officers found when they searched the

bedroom ofthe apartment Henderson had just left. The officers found Henderson's

ID badge on the dresser, his mail and receipts in the room, the gun under the

mattress, and the drugs in the pocket of a jacket in the closet. And, the prosecutor

reminded the jury of Henderson's statements connecting him to the gun and the
drugs. The statement Henderson challenges was only one factor of this analysis.
Considering the context in which this statement was made, we conclude that the
prosecutor did not mischaracterize the law, but instead properly applied it.
Therefore, we hold that this statement was not improper.

       Moreover, even if this statement were improper, it was not prejudicial. The
jury instructions defined constructive possession as dominion and control over an
item. They specified that "[p]roximity alone without proof of dominion and control
is insufficient to establish constructive possession." And, the jury was told to

consider all relevant circumstances in deciding if Henderson had dominion and

control over an item. We presume that juries follow jury instructions. State v.

Hopson, 113 Wash. 2d 273, 287, 778 P.2d 1014 (1989). We hold that Henderson

has not shown that the prosecutor's statements about constructive possession

were improper or prejudicial.9

       9 Henderson also argues, in a statement of additional grounds, that the
State failed to prove he had constructive possession of the drugs and the gun.
But, based on the facts discussed above, we conclude that there was sufficient
evidence to show that Henderson was in constructive possession ofthe drugs and
the gun.


                                             16
No. 74136-5-1/17




       B.    Burden Shifting Regarding Witnesses

      Henderson also argues that the prosecutor committed misconduct by

shifting the burden of proof during closing argument.

       During Henderson's closing argument, he pointed to several witnesses who

could have strengthened the State's case, but who were not called to testify. The

prosecutor responded to this argument in his rebuttal, "Well, you could ask the
same question of the defendant. Why didn't he call the other officers if they had
something different to say?" Henderson objected to this as burden shifting, and
the court sustained the objection.       Immediately afterward, the prosecutor

continued, "The defendant tells you, where is Tera Hill, the defendant's own
girlfriend? Where is Tera Hill? Certainly someone that could have been called,
but she has nothing to say --." Henderson again objected, and the court sustained
the objection.

       It is improper for the State to argue that the burden of proof rests with the
defendant. State v. Thorgerson, 172 Wash. 2d 438, 453, 258 P.3d 43 (2011). The

State may not suggest that the defendant was obligated to call witnesses or
present evidence proving his innocence. State v. Cleveland, 58 Wash. App. 634,
647, 794 P.2d 546 (1990). Yet, this is exactly what the prosecutor did in asking
why Henderson did not call particular witnesses. The trial court was correct to
sustain Henderson's objections. The State concedes that these statements were

 improper, but the State argues that Henderson has failed to establish prejudice.
        Prosecutorial misconduct requires reversal, unless the error was harmless

 beyond a reasonable doubt. State v. Staten, 60 Wn. App. 163,174, 802 P.2d 1384

                                            17
No. 74136-5-1/18




(1991). The State compares this case to Cleveland, where a similarargument was

found to be harmless error. 58 Wash. App. at 648-49. There, the prosecutor argued

in rebuttal closing argument, " 'Mr. Cleveland was given a chance to present any

and all evidence that he felt would help you decide. He has a good defense

attorney, and you can bet your bottom dollar that Mr. Jones would not have
overlooked any opportunity to present admissible, helpful evidence to you.'" ]d
at 647. The Court of Appeals concluded that this statement was improper,

because it implied that Cleveland had a duty to presentfavorable evidence, id at
648. But, it noted that the jury instructions correctly provided that the State had
the burden of proof on every element and the jury could find a reasonable doubt
even without defense evidence, id And, the court noted that the prosecutor's

improper argument would not have influenced the jury given the facts of the case,
id Cleveland was charged with child molestation, so the State's case depended
on whether the jury believed the victim, id Any affirmative evidence Cleveland
might have produced would not have affected the victim's credibility, id 648-49.
Therefore, the improper argument was harmless error beyond a reasonable doubt.

id at 649.

       Here, the objection was sustained.        Yet, the prosecutor immediately
attempted to shift the burden onto Henderson again. That objection was also
sustained. Henderson did not ask the trial court to strike the comments from the

record or to instruct the jury to disregard them. Nonetheless, the jury instructions
did properly inform the jury of the burden of proof. Juries are presumed to follow
jury instructions. Hopson, 113 Wash. 2d at 287.


                                            18
No. 74136-5-1/19




          The references to calling witnesses did not suggest what, if any, evidence

those witnesses would have provided. And, the evidence against Henderson was

strong.        The officers learned of Henderson's association with the apartment

through Henderson's previous contact with the police. Henderson answered the

door of the apartment on March 8, when the officers arrested him. He returned to

the apartment after posting bail—the officers observed him exiting the apartment

on March 12. Henderson told the police that he owned a Sig Sauer .40 caliber

handgun, and when the officers found it in the apartment, he confirmed that it was

his. And, he confirmed that he lived at the apartment. He also told the police that

he was a successful drug dealer, and he bragged several times that he had hidden

his "black" before the police could find it. Therefore, we hold that while the

prosecutor's argument was improper, it was harmless beyond a reasonable doubt.
          C.       "Heart of Hearts" Idiom

          Henderson also argues that the prosecutor committed misconduct by

minimizing the State's burden of proof.

          During the prosecutor's rebuttal closing argument, he defined a reasonable
doubt as " 'such a doubt as would exist in the mind of a reasonable person after

fully, fairly[,] and carefully considering all of the evidence or lack of evidence.'" He
explained, "If from such a consideration you have an abiding belief in the truth of
the charges, then you are convinced beyond a reasonable doubt." The prosecutor
then said, "If you believe in your heart of hearts that, yes, these elements have
been proven --." Henderson did not object to this phrasing at trial.




                                              19
No. 74136-5-1/20




       Henderson construes the "heart of hearts" idiom to mean that the jurors

could rely on a gut feeling that Henderson seemed guilty, rather than having to find

him guilty beyond a reasonable doubt. He asserts that this idiom would allow the

jury to rely on his general demeanor or his reputation as a drug dealer, instead of

the merits of the case.

       Henderson's interpretation takes the phrase out of context. The prosecutor

told the jury to look into their heart of hearts to determine, based on the evidence
presented, that all of the elements had been satisfied. The prosecutor continued
by pointing out all of Henderson's arguments that distracted the jury from the
evidence presented.       And, the prosecutor began his rebuttal argument by
emphasizing the burden of proof in this case. In this context, the "heart of hearts"
idiom served to clarify the burden of proof, much like the phrase "abiding belief."
See State v. Kinzle, 181 Wash. App. 774, 784, 326 P.3d 870 (2014) ("The phrase

'abiding belief in the truth of the charge' merely elaborates on what it means to be
'satisfied beyond a reasonable doubt.'"), review denied, 181 Wash. 2d 1019, 337 P.3d
325 (2014). This is not an improper statement. We hold that the prosecutor did
not commit misconduct in using this idiom.

       Additionally, even if this statement did constitute misconduct, it was not
prejudicial. Henderson did not object to this statement, so for it to be prejudicial, it
must have been so flagrant and ill-intentioned that an instruction could not have

cured it. Boehning, 127 Wash. App. at 518. An improper argument may be flagrant

and ill-intentioned if this court had already recognized it as improper in a published

opinion. State v. Fleming, 83 Wash. App. 209, 214, 921 P.2d 1076 (1996). But, we

                                              20
No. 74136-5-1/21




have not recognized "heart of hearts" as an improper idiom to explain reasonable

doubt. Additionally, the prosecutor emphasized that the burden of proof rests with

the State, and that it is a heavy burden. The jury received jury instructions

reiterating that burden and the jury's responsibility to reach a decision based on
the law and the facts, not personal preference. These steps mitigated any potential

prejudicial effect of the "heart of hearts" idiom. Any error resulting from the "heart
of hearts" phrase was harmless beyond a reasonable doubt.

   V. Constitutionality of RCW 69.50.4013

       Henderson contends that RCW 69.50.4013 violates both the Eighth

Amendment and the Fourteenth Amendment's guarantee of due process, because

it imposes felony sanctions on possession of drug residue without a culpable
mental state.

       RCW 69.50.4013 makes it unlawful to possess a controlled substance

without a valid prescription or as otherwise authorized. This statute contains no
mens rea requirement. State v. Bradshaw, 152 W.2d 528, 539, 98 P.3d 1190
(2004).

       This court reviews constitutional challenges de novo. In re Welfare ofA.W.,

182 Wash. 2d 689, 701, 344 P.3d 1186 (2015).              We presume statutes to be
constitutional, and the challenger must convince us beyond a reasonable doubt
that the statute violates the constitution, jd.

          The Eighth Amendment provides that "[e]xcessive bail shall not be required
 ... nor cruel and unusual punishments inflicted." When an extreme punishment is



                                              21
No. 74136-5-1/22




grossly disproportionate to the crime, it will be deemed cruel and unusual.10
Graham v. Florida, 560 U.S. 48, 59-60, 130 S. Ct. 2011, 176 L. Ed. 2d 825 (2010).

      Division Two of this court recently addressed an identical challenge to RCW

69.50.4013 in State v.Schmelinq. No. 46218-4-11. 2015 WL 8925818, at *1 (Wash.

Ct. App. Dec. 15, 2015). It rejected Schmeling's Eighth Amendment challenge,

id at *3. The court held that neither type of Eighth Amendment analysis supported

the defendant's argument. ]d at *1. Under the first analysis, the question is

whether a sentence is disproportionate to the crime, id But, the Washington

Supreme Court has already held that classification of a crime as a felony alone

does not result in a grossly disproportionate sentence. State v. Smith, 93 Wash. 2d
329, 345, 610 P.2d 869 (1980). And, the categorical analysis has only been

applied to death penalty cases and life imprisonment without parole for juvenile
offenders. Graham, 560 U.S. at 60, 61-62, 82. The Schmeling court declined to

extend the categorical analysis to adult drug offenders. 2015 WL 8925818, at *2.
       The Schmeling court also rejected the due process challenge to RCW

69.50.4013. id at *4. It reasoned that our Supreme Court has twice considered
whether the possession of a controlled substance statute contains a mens rea

element, id at *3. Both times the court concluded that the legislature intentionally
omitted a mens rea element. State v. Cleppe, 96 Wash. 2d 373, 379-80, 635 P.2d
10   There are two methods of challenging a punishment as grossly
disproportionate: an as-applied challenge, which challenges the length of a
sentence given all the particular circumstances in a case, and a categorical
challenge, which challenges an entire class of sentences. United States v. Shill,
740 F.3d 1347, 1355 (9th Cir. 2014), cert, denied, 135 S. Ct. 147, 190 L Ed. 2d
108(2014).



                                            22
No. 74136-5-1/23




435 (1981); Bradshaw, 152 Wash. 2d at 534-37. The court thus held that RCW

69.50.4013 does not violate due process, even though it does not contain a mens

rea element. Schmeling, 2015 WL 8925818, at *4.

      We find the reasoning in Schmeling persuasive. Henderson has not cited

any additional authority to compel a different result. Therefore, we hold that RCW

69.50.4013 violates neither the Eighth Amendment nor due process.

  VI. Legal Financial Obligations

       Henderson argues for the first time on appeal that the trial court erred by

ordering him to pay $1,400 in legal financial obligations (LFOs) without conducting
an individualized inquiry into his ability to pay. He assigns error to finding of fact

2.5, which found that Henderson had the ability to pay the LFOs.

       Here, the State recommended a $500 crime victim penalty assessment, a

$200 criminal filing fee, a $1,000 fine, a $1,500 DAC recoupment, a $100 DNA
(deoxyribonucleic acid) fee, and a $100 crime laboratory analysis fee.
Henderson's standby counsel asked the court to waive the DAC recoupment,

because Henderson received minimal assistance from standby counsel, and the

$1,000 fine, because Henderson is indigent. The courtdecided, that it would waive

the $1,000 drug fine and reduce the DAC recoupment to $500. Otherwise, the
court imposed the LFOs requested by the State. Henderson's judgment and
sentence reflected this decision and included finding of fact 2.5:

       ABILITY TO PAY LEGAL FINANCIAL OBLIGATIONS. The court
       has considered the total amount owing, the defendant's past,
       present[,] and future ability to pay legal financial obligations,
       including the defendant's financial resources and the likelihood that
       the defendant's status will change.         The court finds that the


                                             23
No. 74136-5-1/24


       defendant has the ability or likely future ability to pay the legal
       financial obligations imposed herein. RCW 9.94A.753.
       Henderson relies on State v. Blazina. 182 Wash. 2d 827, 344 P.3d 680 (2015)

to contend that the trial court erred by failing to conduct an individualized inquiry

into his ability to pay, as required under RCW 10.01.160(3). In Blazina, the court

ordered discretionary LFOs11 without examining the appellant's ability to pay. 182
Wash. 2d at 831. The Blazina court held that RCW 10.01.160(3) requires the trial

court to do more than include boilerplate language in the judgment and sentence

about ability to pay. id at 838.        Instead, the trial court must conduct an
individualized inquiry into the defendant's current and future ability to pay, looking
at factors such as incarceration and other debts. ]d

       We may refuse to review issues that were not raised in the trial court. RAP
2.5(a). The Blazina court recognized that each court must make an independent
decision whether to address LFOs challenged for the first time on appeal. 182
Wash. 2d at 834-35. We decline to address Henderson's challenge to the LFOs

imposed by the trial court.

  VII. Search Warrant of the Apartment

        In a statement of additional grounds, Henderson challenges the

constitutionality of the search warrant. He claims there was not probable cause to
support the warrant.



        11 The trial court usually may not consider a defendant's ability to pay when
 imposing mandatory LFOs. State v. Lundv, 176 Wash. App. 96, 102, 308 P.3d 755
 (2013). There are limited circumstances in which mandatory LFOs may be waived.
 See, e.g., RCW 69.50.430. Mandatory LFOs include filing fees, crime victim
 penalty assessment fees, and crime laboratory analysis fees. RCW 36.18.020;
 RCW 7.68.035; RCW 43.43.690.

                                              24
No. 74136-5-1/25



      The Fourth Amendment provides that "no warrants shall issue, but upon

probable cause, supported by oath or affirmation, and particularly describing the

place to be searched, and the persons or things to be seized." Probable cause

exists if an affidavit supporting the search warrant contains sufficient facts for a

reasonable person to conclude there is a probability of criminal activity. State v.

Vickers, 148 Wash. 2d 91, 108, 59 P.3d 58 (2002).

       To review a search warrant for probable cause, we examine the facts

available to the issuing judge. See State v. Seagull, 95 Wash. 2d 898, 907, 632 P.2d
44 (1981). But, the record on appeal in this case does not contain the affidavit in
support of the search warrant. We may decline to address a claimed error when
there is a material omission in the record. State v. Wade, 138 Wash. 2d 460, 465,

979 P.2d 850 (1999). Accordingly, we do not consider Henderson's probable

cause argument.

       Henderson also contends that, as applied to the search of his person, the

warrant fails the particularity requirement. A search warrant must be sufficiently
definite such that an officer can identify with reasonable certainty the items sought.

State v. Stenson, 132 Wash. 2d 668, 691-92, 940 P.2d 1239 (1997). The search

warrant in this case authorized the officers to search the apartment and any

persons within orassociated with said property. Officer Boyd obtained the search
warrant after Henderson was arrested on an outstanding warrant. Henderson was

not within the apartment when the warrant was executed, and no evidence was
obtained from the person of any individual at the apartment. Moreover, even if
Henderson is correct that the warrant lacked particularity, that portion could be


                                             25
No. 74136-5-1/26




severed. State v. Carter, 79 Wash. App. 154, 161-62, 901 P.2d 335 (1995) ("Where

a search warrant separately and distinctly describes two targets, here a person

and a place, and part of it is later determined to be defective, the court may treat

the warrant as severable and uphold it as to the remaining valid target."). Once

the officers searched the apartment, they had independent probable cause to

arrest and search Henderson. Therefore, we conclude that the search warrant

was constitutional.

 VIII. Evidentiary Hearing

       Henderson argues in his statement of additional grounds that the trial court

erred by failing to hold an evidentiary hearing after Henderson filed a motion

requesting one.

       Henderson argues that the search warrant was forged, and he was entitled
to an evidentiary hearing in which the State would have to show facts supporting
the validity of the warrant. But, for an evidentiary hearing to be necessary,
Henderson would have needed to allege deliberate falsehood or reckless

disregard for the truth. Franks v. Delaware. 438 U.S. 154, 171, 98 S. Ct. 2674, 57
L. Ed. 2d 667 (1978). And, he would have needed to support those allegations by
an offer of proof, id Henderson's motions for an evidentiary hearing and a return
of property consisted of bare allegations of misconduct, unsupported by an offer
of proof. Therefore, the trial court did not err in failing to grant an evidentiary
hearing.




                                             26
No. 74136-5-1/27




  IX. Governmental Misconduct

      Henderson alleges in his statement of additional grounds that the Tacoma

police officers and the prosecutor committed egregious governmental misconduct.

He asserts that the police officers forged the search warrant, and the prosecutor

knew about it.

      There is no evidence in the record to suggest that the search warrant was

forged. Officer Boyd testified that he applied for a search warrant after arresting
Henderson on March 8, when Henderson proclaimed that he was a successful

drug dealer and he owned a Sig Sauer .40 caliber handgun. And, Henderson has
provided a copy of the search warrant that was signed by a judge. If there are
material facts other than those that have been previously presented, Henderson's

recourse is to bring a personal restraint petition. RAP 16.4 (providing that a
petitioner may bring a personal restrain petition if material facts exist which have
not previously been presented and heard).

       We affirm.




WE CONCUR:




      o^H
       JUy j '^                                —^


                                            27